Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
1.	Claims 1-13 allowed.
2.	The following is an examiner’s statement of reasons for allowance: Applicant has amended Claims to further limit and distinguish over prior art of record, amended Claim 13 to overcome 101 rejection, and to place the application in condition for allowance.
Regarding amended Claim 1, closest prior art of record Kim et al. (US 2018/0052432) discloses an overcurrent protection power transfer switch (Figures 5-6) comprising a first switching element (comprising 522,524, Figures 5-6, see also similar elements in Figures 8, 13-14) configured to supply power supplied from a first power supply (Vinl) without interruption (511, PW1, Figures 5-6) and a second switching element (comprising 526, 528, Figures 5-6) configured to supply power supplied from a second power supply (Vin2) without interruption (522, PW2, Figures 5-6), 
wherein the first switching element includes a field effect transistor an FET bidirectional switch (FET) (comprising FET 522, FET 524, Figures 5-6), 
the second switching element includes an FET bidirectional switch (comprising FET 526, FET 528, Figures 5-6); 
the FET bidirectional switch includes a first semiconductor switch (Q1) (522, 526, Figures 5-6) and a second semiconductor switch (Q2) (524, 528, Figures 5-6), 
a source of the first semiconductor switch (Q 1) and a source of the second semiconductor switch (Q2) are connected to each other (522, 524 and 526, 528 connected source-source, Figures 5-6), 
diodes (D1 and D2) are respectively connected in reverse parallel to the sources and drains of the first semiconductor switch (Q1) and the second semiconductor switch (Q2) (522, 524 and 526, 528 including diodes connected in reverse parallel to the sources and drains of 522, 524 and 526, 528 respectively, Figures 5-6, Paragraph 96, “…. a diode and/or a metal-oxide-semiconductor field-effect transistor (MOSFET). The diodes included in the first switching element 522 and the second switching element 524 may be positioned in opposite directions thereof”), and 
a drive control unit (comprising 540, Figure 6), configured to allow an Off signal to be simultaneously applied to gates of the first and second semiconductor switch (Q I and Q2) of the first switching element, and at the same time, to allow the FET bidirectional switch of the second switching element to be turned on when the first power supply (Vini) is abnormal (Figures 10A, 11B, Paragraph 121, “When the control signal CTRL is a ‘1’ the demultiplexer 530 may output signals to control the first switching circuit (e.g., switch closed) and the second switching circuit (e.g., switch open) so that the first power source is connected with the load system 560. When the control signal CTRL is a ‘0,’ the demultiplexer 530 may output signals to control the first switching circuit (e.g., switch open) and the second switching circuit (e.g., switch closed) so that the second power source is connected with the load system 560”, Kim discloses sensing modules 542 and selection module 544 to determine the first power supply being abnormal/normal for the load system/external device 560 connected at the output).
Kim does not disclose a silicon- controlled rectifier (SCR) switch in parallel with FET switch in the second switching element and allows the SCR switch and the FET switch to be sequentially turned on in the order of the SCR switch and the FET bidirectional switch of the second switching element.
Cairoli et al. (US 2018/0026570)discloses a power control system (Figures 1-12) comprising semiconductor switching element connected to a power source and load and controlled by a drive control unit (20 connected to power source 12 and load 18 and controlled by gate driver 22, Figure 1), the switching element comprising an FET bidirectional switch (comprising 24, Figure 3, comprising 40, Figure 6), and a silicon- controlled rectifier (SCR) switch (comprising 26, Figure 3, comprising 34, Figure 6) which are connected in parallel (24. 26 in parallel, Figure 3, 40, 34 connected in parallel, Figure 6), the FET bidirectional switch includes a first semiconductor switch (Q1) (a first 40, Figure 6) and a second semiconductor switch (Q2) (a second 40, Figure 6), a source of the first semiconductor switch (Q1) and a source of the second semiconductor switch (Q2) are connected to each other (40, 40 source-source connected, Figure 6), diodes (D1 and D2) (42, 42, Figure 6) are respectively connected in reverse parallel to the sources and drains of the first semiconductor switch (Q1) and the second semiconductor switch (Q2) (42, 42 connected in reverse parallel to the sources and drains of 40, 40, Figure 6), wherein SCR switch and the FET switch sequentially turned on when an abnormal/overcurrent occurs (Paragraph 26, “…sharing may take place at any current level, e.g., above threshold voltage for the at least one thyristor-type device 26”, Paragraph 28 describes FET switch conducting below the rated current and the thyristor current conducting to share the current above the rated current).
Combination of Kim and Cairoli does not disclose the SCR switch and the FET switch to be sequentially turned on being in the order of the SCR switch and the FET bidirectional switch of the second switching element, in combination with the other recited elements of the overcurrent protection power transfer switch of Claim 1, therefore allowable. Claims 2-9 depend from Claim 1.
Claim 10 recites a switching method of an overcurrent protection power transfer switch with corresponding limitations of Claim 1, therefore allowable for the same reasons as for Claim 1. Claims 11-13 depend from Claim 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUCY M THOMAS/           Examiner, Art Unit 2836, 6/18/2022                                                                                                                                                                                             
		
					/JARED FUREMAN/                                                                 Supervisory Patent Examiner, Art Unit 2836